Case 19-13273-VFP            Doc 514    Filed 06/19/20 Entered 06/19/20 12:51:06              Desc Main
                                       Document      Page 1 of 7



 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, New Jersey NJ 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 Barry J. Roy
 Counsel for Jeffrey A. Lester, Chapter 7 Trustee

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY

     In re:                                                         Case No. 19-13273 (VFP)

     IMMUNE PHARMACEUTICALS, INC., et al. 1,                        Hon. Vincent F. Papalia

                                         Debtors.                   Chapter 7
                                                                    (Jointly Administered)


                                                                    Hearing date and time:
                                                                    June 23, 2020 at 10:00 a.m.


                CERTIFICATION OF JONATHAN I. RABINOWITZ IN FURTHER
              SUPPORT OF OFFICIAL COMMITTEE OF UNSECURED CREDTIORS’
              OBJECTION TO THE CLAIMS OF FIDELITY VENTURE CAPITAL LTD.

              JONATHAN I. RABINOWITZ, of full age, hereby certifies and states:

              1.    I am an attorney-at-law of the State of New Jersey and a member of the firm of

 Rabinowitz, Lubetkin & Tully, LLC, counsel to Jeffrey A. Lester, Chapter 7 Trustee (the

 “Trustee”).

              2.    I submit this certification in further support of the objection (the “Objection”) of

 the Official Committee of Unsecured Creditors (the “Committee”) seeking entry of an order

 disallowing and expunging the claims of Fidelity Venture Capital LTD (“Fidelity”).



 1
  The debtors in these chapter 7 cases are as follows: Immune Pharmaceuticals, Inc.; Immune
 Pharmaceuticals, Ltd.; Cytovia, Inc., Immune Oncology Pharmaceuticals, Inc.; Maxim
 Pharmaceuticals, Inc.; and Immune Pharmaceuticals USA Corp. (collectively, the “Debtors”).
Case 19-13273-VFP        Doc 514      Filed 06/19/20 Entered 06/19/20 12:51:06           Desc Main
                                     Document      Page 2 of 7



                           Relevant United States Procedural History

        3.      On February 17, 2019, Immune Pharmaceuticals, Inc. (“Immune Inc.”) filed a

 voluntary petition under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court

 for the District of New Jersey (the “Bankruptcy Court”), commencing its chapter 11 case.

        4.      On February 22, 2019, Immune Pharmaceuticals, Ltd. (“Immune Ltd.”), an Israeli

 company, filed a voluntary petition under chapter 11 of the Bankruptcy Code, commencing its

 chapter 11 case.

        5.      On February 26, 2019, Cytovia, Inc., Maxim Pharmaceuticals, Inc., Immune

 Pharmaceuticals USA Corp, and Immune Oncology Pharmaceuticals, Inc., each filed voluntary

 petitions under chapter 11 of the Bankruptcy Code, commencing their chapter 11 cases.

        6.      On March 14, 2019, the Office of the United States Trustee appointed the

 Committee.

        7.      Per the Notice of the Chapter 11 Bankruptcy Case, the deadline for the filing of

 proofs of claim with the United States Bankruptcy Court was July 16, 2019.

        8.      Fidelity filed claims on July 16, 2019, in the amount of $14,357,386.00 against both

 Immune Inc. and Immune Ltd. (the “Fidelity Claim”).

        9.      The Fidelity Claim is based on an agreement to lend money between Immune Ltd.

 and Fidelity dated May 4, 2011 (the “2011 Agreement”). A translated copy of the 2011 Agreement

 is annexed hereto as Exhibit “A.”

        10.     On July 17, 2019, Fidelity, by letter, withdrew its claim against Immune Ltd.

        11.     On March 26, 2020, the Committee filed the Objection 2 to the Fidelity Claim.



 2
   The Trustee hereby joins and adopts the arguments raised in the Objection, including all
 arguments contained within the Objection’s Reservation of Rights. A copy of the Objection filed
 by the Committee is annexed hereto as Exhibit “B.”
                                                 2
Case 19-13273-VFP        Doc 514     Filed 06/19/20 Entered 06/19/20 12:51:06              Desc Main
                                    Document      Page 3 of 7



        12.      Through the Objection, the Committee argues that the Fidelity Claim should be

 expunged for two (2) reasons.

        13.     First, in summary, the Committee argues that the Fidelity have no claim against

 Immune Inc. because of the 2011 Agreement giving rise to the Fidelity Claim predates Immune

 Inc.’s existence. Specifically, the Committee argues, in relevant part, as follows:

                It is undisputable that Fidelity has no claims against [Immune Inc.],
                which did not even exist until years after the 2011 Agreement, which
                Fidelity purports gives rise to the [Fidelity Claim]. In the narrative
                attached to [the Fidelity Claim], the term “Immune Group” is used.
                However, none of the events referenced in Fidelity’s narrative
                pertain to any of the Debtors except Immune Ltd. Fidelity asserts
                that the “Immune Group” repudiated and breached its undertakings
                with Fidelity and that although the agreements and amendments had
                been agreed upon “by the parties,” Immune Ltd and [Immune Inc.]
                repudiated all of the provisions of the 2011 Agreement and the
                Amendments. However, [Immune Inc.] was never a party to the
                discussions with Fidelity, which predates [Immune Inc.’s]
                existence. In fact, the narrative to the [Fidelity Claim] references
                communications between Fidelity and Immune Ltd stating that the
                warrants had never been agreed upon between Fidelity and Immune
                Ltd. Moreover, [Immune Inc.] was never a party to any of the
                referenced agreements and could not, contrary to Fidelity’s
                assertions, repudiate agreements which it never signed.
                Accordingly, Fidelity’s claim against [Immune Inc.] should be
                disallowed in its entirety. (internal citations omitted.)

        14.     Second, the Committee argued that, as will be discussed more thoroughly below,

 the Fidelity Claim should be expunged because it is the subject of litigation in the Israeli

 Proceeding (as defined below). As will be discussed below, since the Committee filed the

 Objection, as a result of the litigation in the Israeli Proceeding, the Fidelity Claim was disallowed

 against Immune, Ltd. For the same reasons that the Fidelity Claim was disallowed against

 Immune, Ltd., it should be disallowed against Immune, Inc.

        15.     On April 2, 2020, the Court entered an Order converting the Debtors’ cases to

 Chapter 7.


                                                  3
Case 19-13273-VFP        Doc 514      Filed 06/19/20 Entered 06/19/20 12:51:06             Desc Main
                                     Document      Page 4 of 7



        16.     On April 3, 2020, the Trustee was appointed as Chapter 7 Trustee for the Debtors

 and continues to serve as Trustee herein.

        17.     As a result of the conversion, the Trustee succeeds to all the rights, claims and

 defenses of the pre-conversion Debtors including, without limitation, any and all defenses to the

 Fidelity Claim.

                               Relevant Israeli Procedural History

        18.     Upon information and belief, on or about March 28, 2019, Immune Ltd. filed a

 motion in the District Court of Jerusalem, Israel (the “Israeli Court”) for “stay proceedings” under

 section 350 of The Companies Law 5759-1999 of the State of Israeli (the “Israeli Proceedings”).

        19.     Upon information and belief, on April 1, 2019, Immune Ltd. was granted a “stay

 of proceedings” in the Israeli Proceeding by the Israel Court.

        20.     Upon information and belief, Fidelity filed the same Fidelity Claim against

 Immune, Ltd. in the Israeli Proceeding.

        21.     Upon information and belief, on or about March 9, 2019, the Israeli Court appointed

 a neutral third party attorney, Doran Lange (“Lange”), to make a determination as to the validity

 and amount of the Fidelity Claim.

        22.     On May 17, 2020, Lange filed his Ruling on Creditor Debt Claim (the “Ruling”)

 with the Israeli Court in which he “rejects” the Fidelity Claim “in full.” A certified translation of

 the Ruling is annexed hereto as Exhibit “C.”

        23.     In summary, Lange determined that, despite Fidelity’s assertions to the contrary,

 the only contract that ever legally existed between the parties (Immune Ltd. and Fidelity) was the

 2011 Agreement. Furthermore, Lange found no evidence to support Fidelity’s claim that it ever

 exercised the investment option provided for in the 2011 Agreement, either before or after



                                                  4
Case 19-13273-VFP            Doc 514     Filed 06/19/20 Entered 06/19/20 12:51:06              Desc Main
                                        Document      Page 5 of 7



 repayment of the subject loan. See Ex. C at pp. 5-6, 11-12. Further, Lange determined that there

 was not a later agreement between the parties. Id. at p. 10.

         24.     Finally, Lange determined that, to the extent an agreement between the parties

 existed, any amount allegedly due Fidelity was essentially liquidated damages, and not recoverable

 under applicable Israeli law. Id. at pp. 16-18.

         25.         In short, in denying the Fidelity Claim in full, the Ruling states as follows:

                 An agreement was signed between the parties on 4 May 2011. All
                 of the later conduct consisted of attempts, over years, to reach other
                 accords and such conduct did not lead to an additional agreement
                 between the parties. The agreement dated 4 May 2011 was not
                 breached by the company. The [Fidelity Claim] filed on grounds of
                 a later agreement is irrelevant as no later agreement was signed and
                 thus the [Fidelity Claim] is due to be dismissed. [Fidelity’s] conduct
                 here does not grant it any right to compensation. . . . Even had I
                 granted [Fidelity] the benefit of the doubt or ruled otherwise on the
                 contractual level, then in light of the provisions of the bankruptcy
                 laws - - the [Fidelity Claim] should not be approved as it essential
                 relates to interest. Therefore, [Fidelity] has no grounds against
                 [Immune Ltd.]. The [Fidelity Claim] is rejected in full and its related
                 articles (i.e. expenses).

 See Id. at p. 20.

                           RELIEF REQUESTED AND BASIS THERETO

         26.     The Fidelity Claim filed in the Immune, Ltd. Israeli Proceeding is identical to the

 Fidelity Claim filed in the Immune, Inc. case before this Court. For the same reasons that Lange

 disallowed the Fidelity Claim in the Israeli Proceeding of Immune, Ltd., this Court should disallow

 the Fidelity Claim against Immune, Inc. First, Fidelity failed to exercise its rights under the 2011

 Agreement. Second, there was no other agreement between the parties. Third, the Fidelity Claim

 is substantially post-petition interest not allowable under Israeli insolvency law. Similarly, 11

 U.S.C. § 502(b)(2) disallows post-petition interest. Lastly, because the Fidelity Claim against

 Immune, Inc. duplicates the Fidelity Claim against Immune, Ltd. filed in the Israeli Proceeding,


                                                      5
Case 19-13273-VFP        Doc 514     Filed 06/19/20 Entered 06/19/20 12:51:06              Desc Main
                                    Document      Page 6 of 7



 there is the potential for double payment. Because this Court has already granted the Claims

 Protocol motion directing that creditors first look to the Israeli Proceeding to be paid, this Court

 should avoid allowing the Fidelity Claim before this Court to avoid impermissible double payment.

 In re Handy Andy Home Improvement Ctrs., Inc., 222 B.R. 571, 575 (Bankr. N.D. Ill. 1998).

        27.     Fidelity may argue that Immune, Inc. became liable for obligations of Immune, Ltd.

 by virtue of a merger agreement, a copy of which is annexed hereto as Exhibit “D.” First, this

 merger agreement, which was provided to the Trustee by Fidelity is unsigned, and may not be the

 version of the agreement that was ultimately consummated. Second, the merger agreement

 provides that Immune, Inc. shall issue certain of its shares to shareholders of Immune, Ltd. under

 certain conditions. Thus, if, as Lange determined, Fidelity did not receive and was not entitled to

 shares of Immune, Ltd., then Immune, Inc. had no obligation to issue shares to Fidelity. Because

 the Fidelity Claim, which was in this Court only filed against Immune, Inc., is for damages based

 on its alleged failure to receive shares of Immune, Inc., it should be disallowed against Immune,

 Inc. because Immune, Inc. has no obligation to issue Fidelity any shares.

        28.     Further, if Fidelity has a claim against Immune, Inc. for damages based on its failure

 to receive equity, such claim is based on a security and arises from a securities purchase agreement

 and should be subordinated under 11 U.S.C. § 510(b).

        29.     Finally, if Fidelity seeks to rely on the alleged issue preclusive effect of a post-

 petition default judgment that it obtained against Immune, Inc., that may have violated the

 automatic stay, such default judgment does not have any effect given that it has been vacated.




                                                  6
Case 19-13273-VFP       Doc 514     Filed 06/19/20 Entered 06/19/20 12:51:06           Desc Main
                                   Document      Page 7 of 7




                                        CONCLUSION

        For the foregoing reasons, the Trustee respectfully requests that the Court enter an order

 expunging the Fidelity Claim.

                                             Respectfully submitted,

 DATED: June 19, 2020                        RABINOWITZ, LUBETKIN & TULLY, LLC
                                             Counsel for Jeffrey A. Lester, Chapter 7 Trustee



                                             By:     /s/ Jonathan I. Rabinowitz
                                                     JONATHAN I. RABINOWITZ




                                                7
